DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):

   Providing a blood transfer container having a pressure adjusting mechanism, as recited in claim 1 in combination with all of the remaining limitations of the independent claim.
   Providing a blood transfer container having a pressure adjusting mechanism, as recited in claim 10 in combination with all of the remaining limitations of the independent claim.
   Providing a blood transfer container having a pressure adjusting mechanism, as recited in claim 18 in combination with all of the remaining limitations of the independent claim.

No new matter should be entered.


Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 25 June 2021, with respect to the rejection(s) of claim(s) 1-6, 8-16, and 18-20 under US 2002/0169408 (Beretta et al.) in view of JP 2015-036046 (Miyazaki) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2002/0169408 (Beretta et al.) in view of JP 2015-036046 (Miyazaki) and US 4,459,997 (Sarstedt).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0169408 (Beretta et al.) in view of JP 2015-036046 (Miyazaki) and US 4,459,997 (Sarstedt).

   With respect to the limitations of claim 1, Beretta et al. disclose a blood transfer apparatus/device comprising a sleeve-puncturing assembly (18 - Figures 17-18 - paragraph [0029], lines 1-2 and 11-16 and paragraph [0070], lines 3-10), comprising:
      a hollow conduit/cannula (38 - Figure 18); and
      a sleeve/guide (62 - Figure 18) configured and arranged with longitudinal portions to be placed over or engage a blood collection/primary container (10) (paragraph [0070], lines 13-19 - housing (58) has two cylindrical, opposed guides (62, 64) which serve to guide the primary (10) and secondary (14) containers onto the first and second ends (42, 50) of the transfer device 18 - Figures 5, 6, 9, and 18), the sleeve comprising:
         an open end configured and arranged to engage with a portion of the blood collection/primary container (10) (upper open end of upper guide (62) - Figures 5, 6, 9, and 18 - paragraph [0070], lines 15-19 - guide (62) serves to guide the primary container (10) onto the first end of the transfer device (18));
         a closed end configured and arranged to provide containment of the blood collection/primary container (10) while the open end is engaged with the portion of the blood collection/primary container (10) (horizontal/lateral support wall located across the mid-section of a housing (58) defines the boundaries of upper guide (62), which provides containment of the primary container (10) - Figure 9); and
         a lateral portion of the sleeve configured and arranged to provide support to the hollow conduit/cannula (38) (lateral wall portion of guide (62) provides support to cannula (38) - Figures 17-18);
   wherein the hollow conduit/cannula (38) and the longitudinal portions of the sleeve/guide (62 - Figure 18) are configured and arranged to engage with the blood collection container (primary collection device (10) - Figure 5) and a blood transfer/secondary container (14 - Figure 5) and to provide a negative pressure while engaged to pull a predetermined amount of plasma or serum from the blood collection container (paragraph [0073], lines 8-13 and 23-25; and paragraph [0074], lines 1-10 - secondary container vacuum is maintained by the sleeve (68) covering the first end (42); and the desired fluid is transferred from the primary container (10) to the secondary container (14) by pressure differential).  Beretta et al. fail to disclose that the sleeve further includes a plurality of protrusions arranged about the circumference of the sleeve and proximal to the open end of the sleeve; and a blood transfer container having a pressure adjusting mechanism.
connection adapter (1) includes the apparatus body (2), the sealing member (3), the holding member (4) has an engaging member (5) and the engagement releasing member (6) - Figure 4 - page 2, paragraph [0008]) that includes a plurality of protrusions arranged about the circumference of the sleeve (engaging member 5 has a plurality of protrusions arranged about the circumference) and proximal to the open end of the sleeve (engaging member 5 is proximal the open end on the right side of the connection adapter (1), Fig. 1 through which the tube (T) is inserted).  Modifying Beretta et al. with protrusions to retain a sleeve would have been obvious to one of ordinary skill in the art as a means of preventing separation of the sleeve and the tube (Miyazaki - page 3, paragraph [0001]).  The combination fails to disclose a blood transfer container having a pressure adjusting mechanism.
   Sarstedt disclose a blood extracting and centrifuging device comprising a blood transfer container (1) comprising a pressure adjusting member (8) connected to a piston (9) that provides a negative pressure sufficient to draw blood into the container (1) via the cannula (4).  Once the blood is drawn into the container (1), the piston rod (9) can be detached from the piston; and the container can be transferred to a centrifuge (abstract, lines 15-19 - Figures 1 and 5).  Modifying the combination to utilize a pressure adjusting member within a blood transfer container would have been obvious to one of ordinary skill in the art at the time of filing in order to control the amount of vacuum generated for extracting blood and other fluids.

Beretta et al.) further discloses that the hollow conduit/cannula (38 - Figure 18) comprises:
      a first end (42) configured and arranged to pierce an upper portion of the blood collection container (paragraph [0070], lines 7-10 - end (42) is sharp or pointed so as to be able to puncture or penetrate the seal (22) of the primary container (10)) and to extend a sufficient distance to contact a portion of a blood sample contained within the blood collection container (paragraph [0071], lines 10-12 - end (42) extends far enough to fully puncture the seal (22) of primary container (10) - Figure 6); and
      a second end (50) configured and arranged to pierce an upper portion of the blood transfer container having the negative pressure (paragraph [0070], lines 7-10 -   end (50) is sharp or pointed so as to be able to puncture or penetrate the seal (24) of the secondary container (14); and paragraph [0074], lines 1-10 - fluid is transferred from the primary container (10) to the secondary container (14) by pressure differential).

   With respect to the limitations of claim 3, the combination (Beretta et al.) further discloses that the second end (50) comprises a comprises a collar (sleeve (72) - Figures 5-6, 9, and 18) affixed to the closed end of the sleeve (sleeve (72) is affixed to the closed, horizontal support - Figures 5 and 18), wherein the collar/sleeve (72) is hollow (sleeve (72) covers a hollow conduit/cannula/second end (50) - Figures 5-6 and 9) and is configured and arranged to engage the blood transfer container (sleeve (72) is elastomeric and retreats when the transfer device engages the second end (50), such that the compressed sleeve engages the blood transfer container - Figures 5-6 and 9).
Beretta et al.) further discloses that the collar/sleeve (72) extends past the second end (50) of the hollow conduit (sleeve (72) extends past the second end of hollow conduit - Figure 5).

   With respect to the limitations of claim 5, the combination (Beretta et al.)  further disclose that the longitudinal portions of the sleeve comprise walls extending from the closed end to the open end (guide (62) includes walls extending from the horizontal/lateral support wall end to the open end - Figures 5, 9, and 18) and the walls of the sleeve extend past the first end of the hollow conduit (walls of guide (62) extend past the first end (42) of cannula (38) - Figures 5, 9, and 18).

   With respect to the limitations of claim 6, the combination (Beretta et al.) further discloses that the longitudinal portions of the sleeve comprise walls extending from the closed end to the open end (guide (62) includes walls extending from the horizontal/lateral support wall to the open end - Figures 5, 9, and 18), and the hollow conduit extends toward the open end of the sleeve (cannula (38) extends toward the open end of guide 62 - Figure 18).

   With respect to the limitation of claim 8, the combination (Miyazaki) further discloses that the plurality of protrusions jut out from an interior surface of the sleeve and toward a center portion of the sleeve (engagement teeth (5b) jut out from an interior surface of engagement member (5) - Figures 3-4).  

Beretta et al.) further discloses that at least one of the blood collection container (primary container (10) - Figure 5) and the blood transfer container (secondary container (14) - Figure 5) comprises an upper portion, which comprises a sealed stopper (22, 24) formed of a rubber or other type of elastomer that is configured and arranged to maintain seal of the blood collection container (primary container (10) contains a seal (22) - Figure 5) and/or the blood transfer container (paragraph [0068], lines 3-5 - secondary container (14) is sealed by a seal (24) in a similar manner as the primary container (10) - Figure 5), thereby maintaining the negative pressure inside the blood transfer container (paragraph [0068], lines 17-21 - secondary container (14) may be fully evacuated to an internal pressure that is substantially zero).

   With respect to the limitations of claim 10, Beretta et al. disclose a blood transfer apparatus/device, comprising:
      a blood transfer container/secondary container (14) comprising an upper portion configured and arranged to maintain a negative pressure inside the blood transfer container, the negative pressure being sufficient to pull a predetermined amount of plasma or serum (paragraph [0029], lines 9-11; and paragraph [0074], lines 4-8); and 
      a sleeve-puncturing assembly comprising:
         a sleeve/guide (62 - Figure 18) configured and arranged with longitudinal portions to be placed over or engage a blood collection/primary container (10) comprising an upper portion (area of container that can be opened) (paragraph [0070], lines 13-19 - housing (58) has two cylindrical, opposed guides (62, 64) which serve to guide primary (10) and secondary (14) containers onto the first and second ends (42, 50) of the transfer device 18 - Figures 5, 6, and 18), the sleeve having:
         an open end configured and arranged to engage with a portion of the blood collection/primary container (10) (upper open end of upper guide (62) - Figures 5, 6, and 18 - paragraph [0070], lines 15-19 - guide (62) serves to guide the primary container (10) onto the first end of the transfer device (18));
         a closed end configured and arranged to provide containment of the blood collection/primary container while the open end is engaged with the portion of the blood collection/primary container (10) (horizontal/lateral support wall located across the mid-section of a housing (58) defines the boundaries of the upper guide (62), which provides containment of the primary container (10) - Figure 9); 
         a lateral portion of the sleeve configured and arranged to provide support to the hollow conduit/cannula (lateral wall portion of guide (62) provides support to cannula (38) - Figures 17-18);
         a first end (42) configured and arranged to pierce the upper portion of the blood collection/primary container (10) (paragraph [0070], lines 7-10 - end (42) is sharp or pointed so as to be able to puncture or penetrate the seal (22) of the primary container (10)) and to extend a distance sufficient to contact a portion of a blood sample contained within the blood collection container (paragraph [0071], lines 10-12 - end (42) extends far enough to fully puncture the seal (22) of primary container (10) - Figure 6); and
paragraph [0073], lines 15-25 and paragraph [0074], lines 1-10 - Figures 6 and 9)   wherein the hollow conduit/cannula (38 - Figure 18) and the longitudinal portions of the sleeve/guide (62 - Figure 18) are configured and arranged to engage with the blood collection/primary container (10 - Figure 5) and a blood transfer/secondary container (14 - Figure 5), and while engaged, to pull the predetermined amount of plasma or serum from the blood collection/primary container (10) based on the negative pressure inside the blood transfer/secondary container (14) (paragraph [0073], lines 8-13 and 23-25 and paragraph [0074], lines 1-10 - secondary container vacuum is maintained by the sleeve (68) covering the first end (42); and the desired fluid is transferred from the primary container (10) to the secondary container (14) by pressure differential).   Beretta et al. fail to disclose that the sleeve further includes a plurality of protrusions arranged about the circumference of the sleeve that jut out from the longitudinal portions of the sleeve and toward a center portion of the sleeve; and a blood transfer container having a pressure adjusting mechanism.
      Miyazaki discloses a medical device having a sleeve (connection adapter (1) includes the apparatus body (2), the sealing member (3), the holding member (4) has an engaging member (5) and the engagement releasing member (6) - Figure 4 - page 2, paragraph [0008]) having a plurality of protrusions arranged about the circumference of the sleeve that jut out from the longitudinal portions of the sleeve and toward a center portion of the sleeve (engagement teeth (5b) jut out from an interior surface of engagement member (5) - Figures 3-4).  Modifying Beretta et al. with protrusions that jut toward a center portion of the sleeve would have been obvious to one of ordinary skill in the art as a means of retaining a sleeve inserted into a tube thereby preventing separation of the sleeve and the tube (Miyazaki - page 3, paragraph [0001]).  The combination fails to disclose a blood transfer container having a pressure adjusting mechanism.
   Sarstedt disclose a blood extracting and centrifuging device comprising a blood transfer container (1) comprising a pressure adjusting member (8) connected to a piston (9) that provides a negative pressure sufficient to draw blood into the container (1) via the cannula (4).  Once the blood is drawn into the container (1), the piston rod (9) can be detached from the piston; and the container can be transferred to a centrifuge (abstract, lines 15-19 - Figures 1 and 5).  Modifying the combination to utilize a pressure adjusting member within a blood transfer container would have been obvious to one of ordinary skill in the art at the time of filing in order to control the amount of vacuum generated for extracting blood and other fluids.

   With respect to the limitations of claim 11, the combination (Beretta et al.) further disclose that the upper portion of the blood transfer/secondary container (14) comprises a sealed top (24) that is configured and arranged to be pierced by the second end (50) of the hollow conduit/cannula (38), resulting in the negative pressure causing the plasma or serum to pull therein (paragraph [0073], lines 8-25; and paragraph [0074], lines 1-8 - Figures 5-6 and 9).

Beretta et al.) further discloses that the blood sample comprises separated layers of cell fraction (30) and the plasma (34) or serum (paragraph [0064], lines 6-13 - Figure 2).

	   With respect to the limitations of claim 13, the combination (Beretta et al.) further discloses that the longitudinal portions of the sleeve (62) are configured and arranged to extend from the upper portion of the blood collection/primary container (10) toward a bottom portion of the blood collection/primary container while engaged with the blood collection/primary container (sleeve (62) is hollow and holds the primary container (10) holding blood - Figure 5), and wherein the first end (42) of the hollow conduit/cannula (38) extends into a hollow portion of the blood collection/primary container (10) sufficient to contact the plasma (34) or serum of the blood sample (upper portions of Figures 5-6 showing end of cannula piercing seal (22) of primary container (10)).

	   With respect to the limitations of claim 14, the combination (Beretta et al.) further discloses that the hollow conduit/cannula (38) does not extend or otherwise contact the cell fraction of the blood sample (paragraph [0071], lines 10-14 - end (42) of cannula (38) extends far enough to fully puncture the seal (22), but does not extend much further into the container (10) - Figure 6, thus allowing for the maximum volume of the inverted primary container's (10) liquid volume, as shown in Fig. 7, to transfer to the secondary container (14)).

Beretta et al.) further discloses that the second end (50) comprises a collar/sleeve (74) affixed to the closed end of the sleeve (sleeve (72) is affixed to the closed, horizontal support wall - Figures 5 and 18), the collar/sleeve (72) being configured and arranged to engage the blood transfer container (sleeve (72) is elastomeric and retreats when the transfer device engages the second end (50), such that the compressed sleeve engages the blood transfer container - Figures 5-6 and 9).

   With respect to the limitations of claim 16, the combination (Beretta et al.) further disclose that responsive to the open end of the sleeve engaging the blood collection container/primary container (10), the first end (42) of the hollow conduit/cannula (38) is configured and arranged to pierce the upper portion of the blood collection/primary container (10) and to contact the plasma or serum of the blood sample (paragraph [0070], line 7-10 - Figure 5), and 
      responsive to the blood transfer/secondary container (14) engaging with the collar, the second end (50) of the hollow conduit/cannula (38) is configured and arranged to pierce the upper portion of the blood transfer/secondary container (14), and the blood transfer container (14) is configured and arranged to pull the predetermined amount of the plasma or serum from the blood collection chamber based on the negative pressure (paragraph [0070], lines 7-10; and paragraph [0074], lines 1-10 - Figures 5-6).

paragraphs [0072-0078] - Figures 5-6 and 9), the method comprising:
      placing a sleeve-puncturing assembly (18) over or engaging with a blood collection/primary container (10) comprising plasma (34) or serum separated from cell fraction (30), thereby piercing a sealed upper portion of the blood collection/primary container (10) with a first end (42) of a hollow conduit/cannula (38) and contacting the plasma or serum with the first end of the hollow conduit (seal (22) in the upper portion of primary container (10) is pierced by first end (42) of cannula (38) as the primary container (10) containing plasma (34) separated from cell fraction (30) is engaged with the sleeve-puncturing assembly/transfer device (18) - Figures 5-6 and 9), wherein the sleeve-puncturing assembly comprises:
         the hollow conduit/cannula (38) comprising the first end (42) and a second end (50) (Figures 5-6 and 9); and 
         a sleeve/guide (62) comprising an open end (open end of upper sleeve/guide (62) - Figure 18), a closed end (horizontal/lateral support wall across the mid-section of a housing (58) defines the boundaries of the upper sleeve/guide (62) - Figures 5, 9, and 18), longitudinal portions configured and arranged to engage with the blood collection container (10) (longitudinal portions of cylindrical guide (62) engage with primary container 10 - top of Figure 5), and a lateral portion of the sleeve configured and arranged to provide support to the hollow conduit/cannula (38) (lateral wall portion of guide (62) holds/supports  cannula (38) - Figures 17-18);
Figures 5-6 and 8-9 - paragraph [0073]), the blood transfer/secondary container (14) comprising a sealed upper portion (24) configured and arranged to seal a negative pressure inside which is sufficient to pull a predetermined amount of plasma or serum from the blood collection container (paragraph [0074], lines 1-10 - Figures 6 and 9); and 
      in response to engaging the blood transfer/secondary container (14):
         piercing the other sealed (24) upper portion of the blood transfer/secondary container (14) with the second end (50) of the hollow conduit/cannula (38) (paragraph [0073], lines 8-25; and paragraph [0074], lines 1-10 - Figures 6 and 9); and 
         pulling the predetermined amount of plasma (24) or serum into the blood transfer/secondary container (14) from the blood collection/primary container (10) via the negative pressure (paragraph [0074], lines 1-10 - secondary container (14) is at a lower pressure than the primary container (10) causing the contents in the primary container (10) to flow into the secondary container (14) by pressure differential - Figures 6 and 9).  Beretta et al. fail to disclose that the sleeve further includes a plurality of protrusions arranged about the circumference of the sleeve that jut out from the longitudinal portions of the sleeve and toward a center portion of the sleeve; and a blood transfer container having a pressure adjusting mechanism.
   Miyazaki disclose a medical device having a sleeve (connection adapter (1) includes the apparatus body (2), the sealing member (3), the holding member (4) has an engaging member (5) and the engagement releasing member (6) - Figure 4 - page 2, paragraph [0008]) that includes a plurality of protrusions arranged about the circumference of the sleeve (engaging member 5 has a plurality of protrusions arranged about the circumference) and jut out from the longitudinal portions of the sleeve and toward a center portion of the sleeve (engagement teeth (5b) jut out from an interior surface of engagement member (5) - Figures 3-4).  Modifying Beretta et al. with a plurality of protrusions that jut out from the longitudinal portions of the sleeve would have been obvious to one of ordinary skill in the art as a means of retaining a sleeve inserted into a tube thereby minimizing separation of the sleeve and the tube (Miyazaki - page 3, paragraph [0001]).  The combination fails to disclose a blood transfer container having a pressure adjusting mechanism.
   Sarstedt disclose a blood extracting and centrifuging device comprising a blood transfer container (1) comprising a pressure adjusting member (8) connected to a piston (9) that provides a negative pressure sufficient to draw blood into the container (1) via the cannula (4).  Once the blood is drawn into the container (1), the piston rod (9) can be detached from the piston; and the container can be transferred to a centrifuge (abstract, lines 15-19 - Figures 1 and 5).  Modifying the combination to utilize a pressure adjusting member within a blood transfer container would have been obvious to one of ordinary skill in the art at the time of filing in order to control the amount of vacuum generated for extracting blood and other fluids.

   With respect to the limitations of claim 19, the combination (Beretta et al.) further discloses that the second end (50) further comprises a collar/sleeve (74) affixed to the closed end of the sleeve (sleeve (72) is affixed to the closed, horizontal support wall of the guide (62) - Figure 18), and engaging the sleeve-puncturing assembly (blood transfer device (18) - Figure 18) with the blood transfer/secondary container (14 - Figures 5-6) further comprises:
   engaging the collar with the blood transfer/secondary container (14) while the first end (42) of the hollow conduit/cannula (38) is in contact with the plasma (34) or serum (sleeve (72) is elastomeric and retreats when the transfer device engages the second end (50), such that the compressed sleeve engages the blood transfer container - paragraph [0073], lines 23-25).

   With respect to the limitations of claim 20, the combination (Beretta et al.) further disclose collecting a blood sample in a blood collection/primary container (10) comprising the sealed upper portion (sealed primary container (10) contains blood and other fluids - paragraph [0072], lines 1-6 - Figure 2); and separating a cell fraction (30) from the plasma (34) or serum of the blood sample (primary container (10) undergoes centrifugation to create separation between the fluids - paragraph [0072], lines 8-10 and 14-24 - Figure 2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose blood containers comprising a pressure adjusting mechanism.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856